Citation Nr: 0426789	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  03-04 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for schizoaffective 
disorder.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from August 1974 to August 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, that denied the veteran's claims of 
entitlement to service connection for schizoaffective 
disorder (which the RO characterized as paranoid 
schizophrenia) and for headaches (which the RO characterized 
as migraine and tension headaches) and on appeal of a May 
2002 rating decision issued by the RO in St. Petersburg, 
Florida, that denied the veteran's claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
The veteran disagreed with the January 1999 rating decision 
in February 1999.  A statement of the case was issued to the 
veteran and his service representative in March 1999 with 
respect to the denial of his service connection claims for 
schizoaffective disorder and headaches.  The veteran 
perfected a timely appeal with respect to these claims when 
he filed a substantive appeal (VA Form 9) in March 1999.  The 
veteran notified VA that he had moved to the jurisdiction of 
the St. Petersburg RO in 2002.  He disagreed with the May 
2002 rating decision later that same month.  A statement of 
the case was issued to the veteran and his service 
representative in November 2002 with respect to the denial of 
his service connection claim for PTSD.  The veteran perfected 
a timely appeal with respect to this claim when he filed a 
substantive appeal (VA Form 9) in January 2003.  A 
supplemental statement of the case was issued to the veteran 
and his service representative in March 2003 on all three 
currently appealed claims.  A Central Office hearing was held 
before the undersigned Veterans Law Judge in June 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

Initially, the Board observes that the veteran testified at 
his Central Office hearing in June 2004 that there were 
additional relevant VA treatment records that had not been 
associated with his claims folder.  Specifically, he 
testified that he had been treated in June 2004 for PTSD, 
schizoaffective disorder, and headaches.  A review of the 
veteran's claims folder indicates that VA treatment records 
dated subsequent to January 2004 have not been obtained by 
the RO.  

The law states that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Consequently, on remand, the RO 
should attempt to obtain the veteran's current VA treatment 
records.  See 38 U.S.C.A. 
§ 5103A (West 2002).

With respect to the veteran's service connection claims for 
PTSD and schizoaffective disorder, the Board notes that there 
are voluminous medical records in the veteran's claims folder 
showing post-service treatment for PTSD and schizoaffective 
disorder.  However, none of the veteran's post-service 
treating physicians have provided a medical nexus opinion 
between these conditions and the veteran's service or any 
incident of service.  In this regard, although the RO has 
been unable to obtain a completed PTSD Questionnaire from the 
veteran because he moves frequently, the Board observes that 
the veteran provided detailed information concerning his 
claimed in-service stressor on an undated VA Form 21-4176, 
"Report of Accidental Injury," included in his claims 
folder and in testimony at his Central Office hearing in June 
2004.  The veteran also has claimed that he was unable to 
report to his most recent VA PTSD examination scheduled for 
April 2002 because he had no fixed address at that time and 
could not be notified of this examination.  Given the 
foregoing, on remand, the RO should schedule the veteran for 
VA examinations in order to determine the nature, extent, and 
etiology of his PTSD and schizoaffective disorder.

With respect to the veteran's service connection claim for 
headaches, a review of the veteran's service medical records 
shows in-service treatment for headaches and head trauma.  A 
review of the veteran's post-service VA treatment records 
currently associated with his claims folder does not show 
continuing treatment for headaches, although he claimed 
treatment for headaches in 2004 (as noted above).  However, 
to date, the veteran has not been provided a VA examination 
for his headaches.  Therefore, the Board concludes that, on 
remand, the RO should schedule the veteran for VA examination 
in order to determine the nature, extent, and etiology of his 
headaches.

Finally, the veteran testified at his Central Office hearing 
in June 2004 that he would be moving around in the coming 
months.  Specifically, he testified that, following the 
hearing, he would be entering an in-patient facility in Ohio 
for medical treatment.  A review of the veteran's claims 
folder reveals that he has moved frequently since he 
originally filed his service connection claims.  Therefore, 
it is imperative that the RO attempt to ascertain the 
veteran's current address of record before completing the 
development requested below or scheduling the veteran for VA 
examinations.  However, the veteran is hereby advised that it 
is his responsibility to keep VA apprised of his current 
mailing address.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
his service representative and obtain his 
current address of record.  The RO also 
should request that they identify all VA 
and non-VA health care providers who have 
treated the veteran for PTSD, 
schizoaffective disorder, and headaches 
since his separation from service in 
August 1978, to specifically include 
where he was treated in June 2004.  Any 
treatment records identified, that are 
not already of record, should be 
obtained.  Additionally, the RO should 
request treatment records from the VA 
Medical Center in Brecksville, Ohio from 
June 2004 to the present.  

2.  If the veteran's current address of 
record can be ascertained, then the RO 
should make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded a psychiatric 
examination(s) to determine the nature, 
extent, and etiology of his PTSD and 
schizoaffective disorder, and a 
neurological examination to determine the 
nature, extent, and etiology of his 
headaches.  The claims folders must be 
sent to the examiners for review.  
Request that each of these examinations 
include all standard studies and tests.  

The examiner(s) should conduct each of 
these examinations and, based on the 
results of each examination, a review of 
the medical evidence of record, and sound 
medical principles, provide opinions 
regarding the etiology of the veteran's 
PTSD, schizoaffective disorder, and 
headaches.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the report of each examination.  

3.  Then, the RO should re-adjudicate the 
veteran's claims of entitlement to 
service connection for PTSD, 
schizoaffective disorder, and headaches 
in light of all relevant evidence and 
pertinent legal authority.  The RO should 
provide adequate reasons and bases for 
its determinations, addressing all issues 
and concerns that were noted in this 
REMAND.

4.  If any determination remains adverse 
to the veteran, he and his service 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

